Title: To James Madison from James Monroe, 18 May 1803
From: Monroe, James
To: Madison, James



No. 4.
Sir
Paris May 18. 1803.
Since the conclusion of the treaty with France for the purchase of Louisiana, which was forwarded to you on the 13. by Mr. Hughes, with a joint letter from my colleague and myself, I feel much at a loss what part to take respecting the Floridas. There are some considerations in favor of an immediate pursuit of that object with Spain which have great weight on my mind. The cession of Louisiana by France to the UStates must lessen the value of the Floridas to Spain, and she will be apt to feel that effect more sensibly immediately after she hears it than at any other time. France too who has promised her aid in the negotiation with Spain, wod. probably take more interest in it, at this moment, while the obligation to yield it, is in a manner personal, than she might do hereafter. At this crisis of affairs between France and Engld., which comprizes Spain in equal degree, there is reason to believe that we shod. derive much aid from a pressure on Spain, from that cause. It is equally presumeable that England even in case of war, would not interfere with our pursuit much less break with us, for obtaining the Floridas. The exclusion of her manufactures from the continent of Europe, is a principal cause of her present unquiet & distressed situation. It is her interest to cherish the UStates & Russia, as her best markets; a policy which I believe she understands and pursues with sincerity. To be involved in a war with us at this epoch wod. prove a great calamity to her. I have no doubt that at this time she is rather indifferent respecting our acquisition of Louisiana, & that which we propose to make of the Floridas, or in no situation to oppose it. Indeed it is not improbable that she may wish it, as it weakens those powers in that quarter & promises to open new markets to her manufactures. Should we not however acquire this territory of Spain at this period, there is danger of its falling into the hands of some other power hereafter, a circumstance which might give us much trouble, as it commands the mouths of several of our rivers, and gives a right to the navigation of the mississippi. There are also considerations agnst my pursuing the object at present of great weight. We have already stipulated for a much greater sum, than it was contemplated we shod. give for the object of my mission. To go further might embarrass our Treasury. It may be adviseable to exchange a portion of Louisiana next Mexico for the Floridas, and I have no power to make such an arrangement. I have weighed these considerations with the attention they merit, and the result is that I am of opinion that it is more in conformity to the spirit of my instructions, & the interest of my country that I shod. proceed immediately to Madrid to endeavour to obtain the Floridas, than remain inactive and suffer the favorable occasion which is now presented to be lost. The acquisition of the Floridas is an important object, with our government, as is sufficiently shewn by our instructions. The purchase of the whole of Louisiana tho not contemplated, is nevertheless a measure founded on the principles and justified by the policy of our instructions, provided it is thought a good bargain. The only difference between the acquisition we have made, & that which we were instructed to make in that respect, is, that, a favorable occasion presenting itself, which indeed was anticipated by the admn. in the measures which led to that event & indeed laid the foundation for it, we have gone further than we were instructed to do. But the extent of that acquisition, does not destroy the motive which existed before of acquiring the Floridas, nor essentially diminish it. In our instructions the idea entertained by the President of the value of that country is defined. It is to be presumed that under existing circumstances it may be had at a cheaper rate, since its importance to Spn. is much diminished. And altho’ the sum to be paid for Louisiana is considerable, yet the period at which that portion, which is applicable to the govt. of France, is to be paid, is so remote, and such delays are incident to that which will be recd. by our citizens, that it is to be presumed, the payment of what it wod. be proper to stipulate for the Floridas, wod. subject our Treasury to no embarrassment. I am the more confident in this opinion, from the belief that it wod. be easy to raise on the land alone, retaining to our govt. the jurisdiction, a sum which wod. be sufficient, to discharge the greater part of what it is probable Spain wod. ask for it. The bias of my mind therefore is to pursue this object by repairing immediately to Madrid, and endeavouring to obtain by treaty the territory in question, thereby extirpating the last remaining source of controversy or indeed of jealousy with these powers. If I proceed it will be in a week from this time, within which term every arrangement incident to the treaty & conventions we have formed with this republick will probably be completed; and the little provision necessary for my journey to Spain likewise made. On this subject I shall write you again soon, let the decision which I take be what it may. In case I go I shall leave my family at St. Germaine till my return which I shall expect to do, in a few months. I am with great respect & esteem yr. obt. servant
Jas. Monroe
 

   
   RC (DNA: RG 59, DD, France, vol. 8); letterbook copy (DLC: Monroe Papers). RC docketed by Wagner as received 1 Sept.



   
   Livingston and Monroe to JM, 13 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:601–6).



   
   JM to Livingston and Monroe, 2 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:364–78).


